Quillian, Judge.
This is an appeal from the granting of the final order of an adoption. The sole issue was as to the consent to adopt because the fitness of the petitioning adoptive parties was stipulated. The natural mother gave her written consent to the adoption of the child which was born out of wedlock. However, subsequent thereto and prior to the final order she and the natural father were married. They then filed an objection to the adoption. Held:
1. The natural father contends that his marriage to the mother made the child legitimate and that his consent as the natural father would be required. This contention is without merit. As was held in Smith v. Smith, 224 Ga. 442, 445 (162 SE2d 379), at the time the natural mother gave her consent she was the only recognized parent and the consent would not be voided by the child’s subsequent legitimation.
2. Under all the evidence and circumstances in the record, it can not be said that the trial judge abused his discretion in holding that there was no good and sufficient cause to allow the consent to be withdrawn.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.